McCAEE, J. (concurring).
I concur in the result reached by my colleagues in this case. It would be utterly absurd to favor the contention raised by the appellant. Given a defective condition in an elevator or carriage or the mechanism pertaining thereto, which is operated through a building' at least io stories high' for the purpose of carrying individuals up and down, no matter whether the defect was inherent in the structure or was caused by the wear and tear, it was the duty of the owner of the' premises to stop the operation thereof to prevent a possible catastrophe, and I believe that the provision in the lease as to elevators was framed for the purpose of meeting just such an emergency. The only question, therefore, presented by this litigation, is, in my judgment, whether or not any unreasonable delay was occasioned in repairing same. The court has passed upon that as a question of fact, and from this record I cannot see how it could have reached any other conclusion than that returned.